Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 7/8/2022, wherein claims 1,3-7, And 9 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh et al.  (U.S. Patent No. 5946825).
Regarding claim 1, Koh teaches a shoe heel protector (130)( would protect at least the inner surface of the outer shell (col. 7, lines 9-12), comprising: a sheet body (body of 130 from which 136a,b and 132a,b extend, figs. 7-10) comprising a heel portion (see annotated fig.) and two wing portions (portion of the sheet body to the right of the heel portion, portion of the sheet body to the left of the heel portion), said two wing portions being connected to opposing left and right ends of said heel portion  (as described above) and facing each other (figs. 9,10), said sheet body defining an inner circumferential surface (surface from which 136a,b and 132a,b extend) and an outer circumferential surface (opposing planar surface, fig. 8); and a plurality of elastic bumps (136a,b and 132a,b)(col. 8, lines 15-20) bilaterally symmetrically arranged on said inner circumferential surface of said sheet body (figs, 7,8); wherein said elastic bumps include two first elastic bumps (132a,132b) and two second elastic bumps (136a,b), said two first elastic bumps being located on the inner peripheral surface (surface from which 136a,b and 132a,b extend) of said heel portion, said two second elastic bumps (136a,b) being respectively located on the inner circumferential surface of said two wing portions (portion of the sheet body to the right of the heel portion, portion of the sheet body to the left of the heel portion) (see annotated fig.); and wherein one of said first elastic bumps and one of said second elastic bumps form an inner elastic bump pair having a supporting space between the paired bumps (space between 132b,136b, fig. 7,  provides support to malleolus/ankle, figs. 9 and 10,  col. 7, lines 47-65), and the other of said first elastic bumps and the other of said second elastic bumps form an outer elastic bump pair having a supporting space between the paired bumps (space between 132a,136a, fig. 7,  provides support to malleolus/ankle, figs. 9 and 10,  col. 7, lines 47-65); wherein when said heel portion of said sheet body is bent, said two first elastic bumps (132a,132b)  are arranged face to face, and said two second elastic bumps (136a,b) are arranged face to face (the preceding italicized limitation is considered to recite a functionality/intended use of applicant’s claimed invention and therefore because the prior art structure is capable of performing the function/intended use, it meets the claim limitation. 130 is made of an easily compressible foam (col. 8, lines 15-20)  and therefore the heel portion can be bent such that said two first elastic bumps are arranged face to face, and said two second elastic bumps are arranged face to face) .
Regarding claim 3, Koh teaches said heel portion has a transverse edge and two first oblique edges provided at a top side thereof (see annotated fig.), said two first oblique edges having a respective top end thereof respectively and integrally connected to opposing left and right ends of said transverse edge (see annotated fig.), said two first oblique edges being bilaterally symmetric to said transverse edge (see annotated fig.), each said wing portion having a second oblique edge provided at a top side thereof (see annotated fig.) , the tilt direction of each said second oblique edge being opposite to the tilt direction of each said first oblique edge, said second oblique edge of each said wing portion having a bottom end thereof connected to a bottom end of one respective said first oblique edge (see annotated fig.); said two first elastic bumps (132a,132b) are located below said two first oblique edges and extend along the oblique direction of said two first oblique edges (fig. 7), and said two second elastic bumps  (136a,b) are located below said two second oblique edges and extend along the oblique direction of said two second oblique edges (fig. 7).
Regarding claim 4, Koh teaches the length of each said first elastic bump(132a,132b)  is smaller than the length of each said second elastic bump (136a,b)(figs. 7,8).
Regarding claim 9, Koh teaches said two first elastic bumps(132a,132b)  are configured having a supporting space therebetween (space between 132a,132b, fig. 8, provides support to wearer’s heel/ankle/tendon(s), figs. 9,10).

    PNG
    media_image1.png
    477
    928
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al.  (U.S. Patent No. 5946825).
Regarding claim 5, Koh fails to teach each of said two first elastic bumps and each of said two second elastic bumps are egg-shaped.
However, Koh teaches the bumps of the shoe heel protector are configured to provide stable support to the wearer’s heel  (col. 7, lines 9-27) which is the same purpose as described by the applicant (col. 5, lines 18-21 of applicant’s spec).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed each of said two first elastic bumps and each of said two second elastic bumps of Koh so as to have an egg shape because applicant’s specification does not provide any reason as to why egg shaped bumps are preferable over another shape of bumps that perform the same purpose and therefore, each said first elastic bump and each said second elastic bump having an egg shape is considered a design consideration that does not patentably distinguish over the prior art. Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  	

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al.  (U.S. Patent No. 5946825) in view of Beye et al. (U.S. 20160037862).
Regarding claims 6 and 7, Koh fails to teach said sheet body further comprises a plurality of pyramid-shaped convex portions located on the outer circumferential surface thereof, wherein said pyramid-shaped convex portions are arranged bilaterally symmetrically.
Beye teaches a shoe heel protector having a sheet body (24) (para. 53) comprising a plurality of pyramid-shaped convex portions (42,43) located on the outer circumferential surface thereof (figs. 1-5C) that extend through a layer of the article of footwear so as to be exposed (figs. 5A,5B, para. 57), wherein said pyramid-shaped convex portions are arranged bilaterally symmetrically (fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have located a plurality of pyramid-shaped convex portions on the outer circumferential surface of Koh, wherein said pyramid-shaped convex portions are arranged bilaterally symmetrically,  and to have added complementary openings in the footwear of Koh to receive the plurality of pyramid-shaped convex portions in view of Beye in order to mitigate deforming and stressing forces and/or to personalize the article of footwear to aid in locating an individual on a field when playing a team sport (paras. 5-8 of Beye).
Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered.
The drawing and claim objections, and 112a and 112b rejections have been withdrawn in light of applicant’s amendments.
Regarding applicant’s argument that the space the examiner cites between the paired bumps is formed by edges of 130, not a space between the two lobes 132a,132b, the examiner contends that Koh discloses a supporting space between paired bumps in as much as is claimed by the applicant. The supporting spaces are between 132b,136b and 132a,136a respectively as outlined in the rejection above. The supporting spaces are between the paired bumps regardless of edges of 130 also extending between the paired bumps.
Regarding applicant’s argument that Koh discloses two lobes at the heel portion, the space formed by the two lobes 132a,132b accommodates the achilles tendon whereas in applicant’s invention, the space is formed by two supporting spaces on lateral sides of the sheet, the examiner contends that Koh also discloses supporting spaces on lateral sides of the invention (supporting spaces between 132b,136b, and 132a,136a respectively).
Regarding applicant’s assertion that Koh fails to teach when said heel portion of said sheet body is bent, said two first elastic bumps are arranged face to face, and said two second elastic bumps are arranged face to face, the examiner contends that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, the manner of operating the claimed invention does not differentiate apparatus claims from the prior art, “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” This rational is applicable to both anticipation and obviousness rejections. (MPEP 2114 I and II). 130 of Koh is made of an easily compressible foam (col. 8, lines 15-20) and therefore the heel portion can be bent such that said two first elastic bumps are arranged face to face, and said two second elastic bumps are arranged face to face.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732